Case: 17-10564    Date Filed: 09/14/2017   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-10564
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:16-cr-60152-WJZ-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

ANEURI MANZUETA,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (September 14, 2017)

Before WILLIAM PRYOR, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 17-10564      Date Filed: 09/14/2017   Page: 2 of 4


      Aneuri Manzueta appeals his sentence of 262 months of imprisonment,

following his plea of guilty to conspiring to possess with intent to distribute five

kilograms or more of cocaine. 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 846.

Manzueta challenges his classification as a career offender under the Sentencing

Guidelines on the ground that his conviction in a New York court for attempted

second-degree robbery does not qualify as a crime of violence. We affirm.

      We review de novo the classification of a defendant as a career offender

under the Guidelines. United States v. Gibson, 434 F.3d 1234, 1243 (11th Cir.

2006). We also review de novo whether a prior conviction qualifies as a crime of

violence. United States v. Estrada, 777 F.3d 1318, 1321 (11th Cir. 2015).

      To qualify as a career offender, Manzueta must have two prior felony

convictions for a crime of violence or a controlled substance offense. United States

Sentencing Guidelines Manual § 4B1.1 (Nov. 2016). A crime of violence consists

of any offense under federal or state law, punishable by imprisonment for more

than one year, that has as an element the use, attempted use, or threatened use of

physical force against another person or that is murder, voluntary manslaughter,

kidnapping, aggravated assault, a forcible sex offense, robbery, arson, extortion, or

the use or unlawful possession of a firearm or explosive material. Id. § 4B1.2(a). A

crime of violence includes the offenses of aiding and abetting, conspiring, and

attempting to commit such offenses. Id. § 4B1.2 cmt. n.1.


                                           2
               Case: 17-10564     Date Filed: 09/14/2017    Page: 3 of 4


      Under New York law, “[a] person is guilty of robbery in the second degree

when he forcibly steals property.” N.Y. Penal Law § 160.10. “Robbery is forcible

stealing” and occurs “when, in the course of committing a larceny, a person uses or

threatens the immediate use of physical force []on another person for the purpose

of . . . [p]reventing or overcoming resistance to the taking of the property or to [its]

retention” or for the purpose of “[c]ompelling the owner of such property or

another person to deliver up the property or to engage in other conduct which aids

in the commission of the larceny.” Id. § 160.00.

      The district court did not err in counting Manzueta’s prior conviction for

attempted second-degree robbery as a crime of violence. Second-degree robbery as

defined in the New York Penal law qualifies as a crime of violence under the

elements and enumerated clauses of Guidelines. The offense requires as an element

that the defendant use or threaten the use of physical force against another person.

See U.S.S.G. § 4B1.2(a)(1); United States v. Lockley, 632 F.3d 1238, 1243–45

(11th Cir. 2011). Robbery also is an enumerated offense. U.S.S.G. § 4B1.2(a)(2).

And because the commentary to the guideline states that an attempt to commit a

“crime of violence” is a “crime of violence,” Manzueta’s attempted robbery

conviction qualifies categorically as a predicate for the career offender

enhancement. Id. § 4B1.2 cmt. n.1; Lockley, 632 F.3d at 1245. Furthermore, the

Second Circuit has held in at least two unpublished decisions that a conviction


                                           3
              Case: 17-10564     Date Filed: 09/14/2017   Page: 4 of 4


under Section 160.10 constitutes a crime of violence. See United States v.

Kornegay, 641 F. App’x 79, 85 (2d Cir. 2016); United States v. Garcia, 57 F.

App’x 486, 492 (2d Cir. 2003).

      We AFFIRM Manzueta’s sentence.




                                         4